 1 McGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   KATHLEEN A. SERVATIUS
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-MJ-00206 BAM

12                                 Plaintiff,             STIPULATION AND PROTECTIVE ORDER

13                          v.

14   GEORGIA NICOLE DEAN, AND
     ASHLEY MICHELLE HILL,
15
                                   Defendants.
16

17

18          WHEREAS, the discovery in this investigation is expected to contain a large amount of

19 proprietary, personal and confidential information including, but not limited to, Social Security numbers,

20 dates of birth, telephone numbers, residential addresses, and medical records (“Protected Information”);

21 and

22          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the

23 unauthorized disclosure or dissemination of this information to anyone not a target or subject of the

24 investigation in this matter;

25          The parties agree that entry of a stipulated protective order is appropriate.

26          Therefore, Georgia DEAN and Ashley HILL, by and through their counsels of record (“Defense

27 Counsel”), and the United States of America (“Government”), by and through Assistant United States

28 Attorney Kathleen A. Servatius and Justin J. Gilio, hereby agree and stipulate as follows:

                                                          1
30
 1          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 4 part of discovery in this case, and documents produced subsequent to the date of entry of this Order

 5 (hereafter, collectively known as the “discovery”).

 6          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 7 documents that contain Protected Information with anyone other than Defense Counsel attorneys,

 8 designated defense investigators, and support staff. Defense Counsel may permit Georgia DEAN and

 9 Ashley HILL to view unredacted documents in the presence of their attorneys, defense investigators, and

10 support staff. The parties agree that Defense Counsel, defense investigators, and support staff shall not

11 allow Georgia DEAN and Ashley HILL to copy Protected Information contained in the discovery. The

12 parties agree that Defense Counsel, defense investigators, and support staff may provide Georgia DEAN

13 and Ashley HILL with copies of documents from which Protected Information has been redacted.

14          4.      The discovery and information therein may be used only in connection with the litigation

15 of this case and for no other purpose. The discovery is now and will forever remain with the

16 Government. Defense Counsel will return the discovery to the Government or certify that it has been

17 destroyed at the conclusion of the case.

18          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

19 ensure that it is not disclosed to third persons in violation of this agreement.

20          6.      Defense Counsel shall be responsible for advising Georgia DEAN and Ashley HILL,

21 employees, and other members of the defense team, and defense witnesses of the contents of this

22 Stipulation and Order.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

                                                          2
30
 1          7.      In the event either Georgia DEAN or Ashley HILL substitutes counsel, undersigned

 2 Defense Counsel agrees to withhold discovery from new counsel unless and until substituted counsel

 3 agrees also to be bound by this Order.

 4          IT IS SO STIPULATED.

 5

 6 DATED: November 14, 2019                     McGREGOR W. SCOTT
                                                United States Attorney
 7

 8                                              By: /s/ Justin J. Gilio
                                                        JUSTIN J. GILIO
 9                                                      Assistant U.S. Attorney
10

11 DATED: November 19, 2019                     By:    /s/ Charles Lee__________________
                                                       Charles Lee
12                                                     Attorney for
                                                       Ashley Hill
13

14 DATED: November 15, 2019                     By:    /s/ Peter Jones________________________
                                                        PETER JONES
15                                                     Attorney for
                                                       Georgia Dean
16
     IT IS SO ORDERED.
17

18 Dated:        December 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                       3
30
